Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 1 of 65




                                                        EXHIBIT A
     Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 2 of 65




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

-----------------------------------------------------------------
DAVID HARTLEY and TIMOTHY DELISLE,                                  )   Case No. 4:18-cv-00267-HFS
individually and on behalf of all others similarly                  )
situated,                                                           )
                                                                    )   SECOND AMENDED CLASS
                                    Plaintiffs,                     )   ACTION COMPLAINT
                                                                    )   JURY TRIAL DEMANDED
                                                                    )
v.                                                                  )
                                                                    )
                                                                    )
SIG SAUER, Inc.                                                     )
                                                                    )
                                   Defendant.                       )
                                                                    )
-----------------------------------------------------------------

         Plaintiffs David Hartley and Timothy DeLisle (“Plaintiffs”), on behalf of themselves and

all others similarly situated, hereby bring this action against Defendant Sig Sauer, Inc. (“Sig” or

“Defendant”). Plaintiffs’ allegations are based upon their own knowledge and belief as to their

own acts and upon the investigation of their counsel as to all other matters.

                                   I.       NATURE OF THE ACTION

         1.       This is a class action brought by Plaintiffs on behalf of a proposed class (the

“Class”) of all consumers who purchased Sig Sauer model P320 pistols (the “Pistols” or

“P320”). 1 This case involves Sig Sauer’s decision to design and manufacture the Pistols without

the inclusion of an important safety item known as a disconnector safety. Sig’s failure to include




1
  This lawsuit does not in any way challenge or seek to infringe upon those rights established in
the Second Amendment of the United States Constitution.



          Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 1 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 3 of 65




a disconnector safety renders the design of the Pistols both defective and unsafe because the

Pistols may fire out-of-battery,2 creating a dangerous and potentially lethal safety issue.

        2.      Despite the lack of a disconnector safety, Sig has made numerous representations

that the Pistols are safe and exceed all US safety standards. Sig, however, has failed to disclose

in any representation that the Pistols are manufactured and sold without a disconnector safety.

        3.      As background, Sig traditionally manufactured and designed hammer-fired pistols

(described in more detail below). The Pistols, however, were Sig’s first attempts at designing a

striker-fired pistol. Unlike a hammer-fired pistol, in a striker-fired pistol an internal striker is

cocked when the slide of the pistol is racked. On a typical striker, the only way to de-cock the

pistol is to pull the trigger.

        4.      Shortly after the Pistols were released, consumers began complaining that the

Pistols could unintentionally fire under certain conditions, including when dropped.

        5.      In August of 2017, Sig issued a “voluntary upgrade” to address the Pistols’

propensity to unintentionally fire when dropped. Sig, however, failed to disclose that the Pistols

were plagued with additional problems.         For instance, because the Pistols did not have a

disconnector safety, the Pistols could fire out-of-battery, a serious safety concern potentially

leading to catastrophic failures and injuries. Instead of disclosing the lack of a disconnector

safety, Sig touted the safety of the Pistols as originally designed:




2
  “Firing out-of-battery” means that the explosion that occurs inside the chamber of the gun,
when the hammer or striker hits it, is not properly contained within the firearm. Instead of
containing the energy from the explosion and using it to project the bullet from the end of the
barrel, the firearm defect allows the explosion to expand in a non-forward or uncontrolled
direction, potentially causing damage to the firearm or the shooter. A disconnector safety
prevents a firearm from firing when the explosion cannot be properly contained and controlled.

                                                 -2-

          Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 2 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 4 of 65




       6.      Because of Defendant’s failure to disclose material facts to Plaintiffs and the

Class, Plaintiffs seek recovery for Defendant’s violations of the federal Magnuson-Moss

Warranty Act, the Missouri Merchandising Practices Act, the Illinois Consumer Fraud and

Deceptive Business Practices Act, additional state consumer protection statutes, and under

common law.

                                      II.     THE PARTIES

Plaintiff Hartley

       7.      Plaintiff David Hartley is a citizen and resident of the State of Missouri. Plaintiff

Hartley is both a firefighter and a paramedic.

       8.      In or around August of 2015, Plaintiff Hartley purchased a Sig model P320 pistol

from MTC Gun in Lone Jack, Missouri for approximately $450.00. The pistol was new when

purchased and was sold with Defendant’s warranty that provided, inter alia, the Pistol was

“originally manufactured free of defects in material, workmanship and mechanical function.”

       9.      Plaintiff Hartley purchased his Pistol for personal use and still owns the Pistol.

       10.     In its original condition, Plaintiff Hartley’s Pistol did not contain a disconnector

safety. Plaintiff’s pistol has the potential to fire when out of battery and the firing pin will fall

with sufficient force to ignite a cartridge when the Pistol is out of battery.

       11.     At the time of the purchase, Plaintiff Hartley was unaware, and in the exercise of

reasonable diligence could not have discovered, that his Pistol could not operate safely and could
                                                 -3-

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 3 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 5 of 65




fire out-of-battery due to a lack of a disconnector safety.

          12.   Plaintiff Hartley would not have purchased the Pistol, or would have paid

substantially less for it, had the defective nature of the Pistol been publicly disclosed and/or

publicly confirmed by Defendant prior to the time of purchase.

          13.   None of the Defendants, or any of their agents, dealers or other representatives

informed Plaintiff that his Pistol could not operate safely and could fire out-of-battery due to a

lack of a disconnector safety prior to purchase.

Plaintiff DeLisle

          14.   Plaintiff Tim DeLisle is a citizen and resident of the State of Illinois.

          15.   On or about March 17, 2017, Plaintiff DeLisle purchased a new Sig model P320

pistol from Shoot Point Blank of Mokena, Illinois for $649.99. The pistol was new when

purchased and was sold with Defendant’s warranty that provided, inter alia, the Pistol was

“originally manufactured free of defects in material, workmanship and mechanical function.”

          16.   Plaintiff DeLisle purchased his Pistol for personal use and still owns the Pistol.

          17.   In its original condition, Plaintiff DeLisle’s Pistol did not contain a disconnector

safety.

          18.   At the time of the purchase, Mr. DeLisle was unaware, and in the exercise of

reasonable diligence could not have discovered, that his Pistol could not operate safely and could

fire out-of-battery due to a lack of a disconnector safety.

          19.   In or around early April 2017, Plaintiff DeLisle was shooting his Pistol when it

experienced an out-of-battery event, catastrophically failing and requiring repair.

          20.   Plaintiff DeLisle returned the Pistol to Defendant Sig, putting them on notice

regarding the out-of-battery event, and specifically told them the cartridge was not fully in


                                                 -4-

           Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 4 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 6 of 65




battery when his out-of-battery event occurred.

       21.     The out-of-battery event experienced by Plaintiff DeLisle occurred on, by his

recollection, the sixteenth cartridge fired through his Pistol. When the event occurred, Plaintiff

was using factory ammunition.3

       22.     DeLisle presented his pistol to Defendant for warranty repairs.          Rather than

acknowledge the issue and honor their warranty, Sig falsely blamed the ammunition in his Pistol

and charged him $280 to repair the firearm. Sig did not fit the pistol for a disconnector safety at

that time.

       23.     In December of 2017, Plaintiff DeLisle again experienced an out-of-battery event.

With his total round count through the pistol since new being approximately 170 rounds, and

while continuing to use only factory ammunition, the gun again discharged while not in battery.

       24.     Substantial damage was done to the pistol and when Plaintiff DeLisle notified Sig

about the issues he was again told the ammunition was to blame. He was instructed to send the

pistol back to Sig for repairs and an upgrade. Having paid for this once before, Plaintiff DeLisle

declined and instead has kept possession of the damaged Pistol in its inoperable condition.

       25.     Plaintiff DeLisle would not have purchased the Pistol, or would have paid

substantially less for it, had the defective nature of the Pistol been publicly disclosed and/or

publicly confirmed by Defendant prior to the time of purchase.

       26.     None of the Defendants, or any of their agents, dealers or other representatives

informed Plaintiff that his Pistol could not operate safely and could fire out-of-battery due to a



3
  “Factory ammunition” means ammunition that was manufactured in a factory for commercial
resale, as opposed to ammunition that was reloaded by a consumer. The terms “cartridge” or
“ammunition” refer to the whole component comprised of cartridge casing (also called the
“brass”), propellant (also called the “powder”), primer, and bullet.

                                                -5-

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 5 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 7 of 65




lack of a disconnector safety prior to purchase.

Defendant Sig Sauer

       27.       Defendant Sig Sauer, Inc. designs, manufactures, and markets firearms, including

the Pistols, and firearms accessories.

       28.       Defendant Sig Sauer, Inc. is a Delaware Corporation with a principal place of

business is 72 Pease Boulevard, Newington, New Hampshire 03801. Sig Sauer, Inc. may be

served in Missouri through its registered agent for service: Cogency Global Inc., 222 E. Dunklin,

Suite 102, Jefferson City, MO 65101.

                             III.     JURISDICTION AND VENUE

       29.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one Class member is a citizen of

a state different from Defendant.

       30.       This Court also has subject matter jurisdiction under 28 U.S.C. § 1331 because

the claims herein arise in part out of violations of federal law.

       31.       This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367.

       32.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b) and (c), because:

(i) Defendant is actively doing business in this State and subject to personal jurisdiction

throughout the State; (ii) Defendant transact business in the State and in the District based on its

sales with residents of the District; (iii) upon information and belief Defendant has committed

unlawful acts in the District by and through its sales and/or finance practices with residents of




                                                 -6-

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 6 of 64
     Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 8 of 65




this District, and (iv) a substantial part of the events or omissions giving rise to the claim

occurred in this District.

                         IV.      FACTS COMMON TO ALL CLAIMS

A.      Sig’s Model P320 Pistols

        33.     The Sig family of companies designs and manufactures both military and civilian

firearms. Currently Sig claims that about one-third of police forces in the United States use Sig’s

firearms.

        34.     Until recently, Sig primarily designed and manufactured only hammer-fired

pistols. Hammer-fired pistols rely upon the falling of an internal or external hammer to impact

the firing pin or transfer bar.

        35.     In Sig’s hammer-fired pistols, a disconnector safety stops the pistol from being

able to fire out-of-battery. Modern semi-automatic pistols include a single fixed firing chamber

that is integral to the rear of the barrel, as well as, a combination of parts that allow for the

firearm to lock prior to the cartridge being fired, and a feeding device (e.g., a magazine) that

allows for a new round to be placed in the chamber at the end of the firing cycle.

        36.     There is a cycle of operations that occur when placing a cartridge into a firearm

and then proceeding to firing it. In a modern semi-automatic pistol this will encompass: feeding

(stripping a cartridge from a magazine and starting it into the chamber); chambering (fully

placing the cartridge into the barrel chamber); locking (chambering the cartridge and

mechanically locking the pistol in place); firing (striking and discharging the cartridge, causing

the bullet to leave the end of the barrel); unlocking (gas expansion causing the slide to unlock

after the bullet has exited and pressure has dropped); extraction (the slide continuing to recoil

rearward the extractor causes the cartridge casing to travel back with the breechface); ejection



                                               -7-

            Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 7 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 9 of 65




(slide continuing rearward, until casing hits the ejector and is expelled from the gun) and cocking

(cocking the hammer or striker for the cycle of operations to begin again).

       37.     The firing of any firearm is, in simplest form, a controlled explosion. A properly

functioning firearm contains this explosion with minimal risk to the end user. In a modern

handgun, using common centerfire cartridges, the gun is locked or “in battery” until pressure

from the contained explosion dissipates and the bullet exits the barrel. Only after this pressure

drops does the firearm unlock and the rest of the cycle of operations occur.

       38.     Below is a diagram of a typical handgun cartridge and its components.




       39.     During the firing sequence the striker will cause the firing pin to hit the primer of

the cartridge. This sequence ignites the powder and causes a controlled explosion inside the

chamber of the pistol. At first, the pressure within the chamber is very high causing the bullet to

travel down the barrel. As it travels, the pressure begins to drop, and, when the bullet exits, the

barrel’s chamber pressure will quickly approach zero. Initially, the firing pressure starts out in

the multi-thousand pounds per square inch range and falls off rapidly until the bullet exits the

barrel. An exemplar diagram (for a pistol with a 5.5-inch barrel) can be seen below.


                                               -8-

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 8 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 10 of 65




       40.     Preventing the pistol from becoming unlocked, especially at a time when the

chamber pressure is dangerously high, is essential for user safety. As a result, a properly

designed firearm will ensure that it can only fire while in battery.

       41.     To ensure that a pistol will not fire out-of-battery, a disconnector safety breaks the

direct connection between the trigger and the sear. The sear is the last point of contact between

the firing mechanism (in this case a striker) and the firearm discharging. The disconnector safety

functions by making it physically impossible to fire the pistol unless the slide and barrel are in a

proper locked position.

       42.     As discussed above, the disconnector safety also functions as a safety feature in

that it prevents the gun from being fired out-of-battery. A diagram of the disconnector

mechanism in a hammer-fired pistol made by Sig is included below:




                                                -9-

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 9 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 11 of 65




       43.     The above design prevents the hammer-fired pistol from firing out-of-battery in

two ways. First the trigger bar becomes “disconnected” from the sear. Second, the firing pin is

blocked. If the slide retracts then the pistol cannot fire. This prevents any out-of-battery events

from occurring. Even a small amount of movement (such as that from pressing the muzzle of the

pistol against a wall) would be enough to keep the pistol from firing.




                                              - 10 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 10 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 12 of 65




       44.     John Moses Browning designed a disconnector safety into his proven design

known as the model 1911. The 1911 pistol also has a disconnector safety that will not allow the

pistol to fire out-of-battery. Additionally, this design physically blocks the trigger bow from

traveling rearward to cause the sear spring to move enough to allow the sear to drop. This

disconnector safety is actuated each time the slide retracts in the cocking cycle keeping the pistol

from operating in a fully automatic mode.

       45.     In approximately 2014, Defendant Sig designed and manufactured its first striker-

fired pistol, the model P320 Pistols. A striker-fired pistol uses a “striker” to impact the primer of

the cartridge. The pulling of the trigger (if all safety conditions are met) causes the striker to

move rearward until the trigger bar releases the striker allowing it to move forward and impact

the primer, thereby firing the weapon. A diagram of a striker-fired pistol (in this case a Glock

23) is included below:



                                               - 11 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 11 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 13 of 65




       46.      The Glock pistol above includes a trigger safety that would prevent the gun from

discharging when dropped but also includes a “Striker Safety” analogous to the “Safety Lock”

found in earlier Sig hammer-fired designs. As described above, this safety in the Glock also acts

as a disconnector safety and keeps the pistol from firing out-of-battery. The Sig P320 Pistol, as

designed, had no such mechanism, resulting in a perpetual risk that the Pistol could fire out-of-

battery.

       47.      Because the P320 was the first of Sig’s ventures into striker-fired pistols, it

needed to be innovative to compete in an already diverse market.4 The primary feature of the



4
 Striker-fired pistols on the market currently include over 25 models of Glock, Heckler & Koch
VP9, Ruger SR9, Ruger American, Smith & Wesson M&P, Springfield Armory XD series,
Walther PPQ and P99 series, Steyr L9 and S9 series, Fabrique Nationale FNS and 509 series,
                                              - 12 -

           Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 12 of 64
     Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 14 of 65




Pistols, as advertised by Sig, is their “smooth, consistent trigger pull.” After coming to market,

Guns Magazine stated:




        48.    Sig also touted the Pistols as safer than other options. However, Sig’s quest for

an improved trigger led to two very serious safety issues. First, the trigger pull was too light,

allowing the Pistols to discharge if dropped. Second, Sig did not include a disconnector safety in

the Pistols, which creates a dangerous condition that allows the Pistols to fire out-of-battery.

        49.    Sig concealed the lack of a disconnector safety in the Pistols from consumers and

continued to advertise the Pistols as safe.

B.      Sig’s Pistols are capable of firing out-of-battery.

        50.    As explained above, firing out-of-battery refers to the Pistols’ ability to fire when

the barrel and slide are not firmly locked together. Generally, the barrel and slide will not unlock

until after the bullet exits the barrel and the barrel-pressure drops to near zero. When this occurs

the barrel and slide can safely disengage and the pistol can then continue through its cycle of

operations. When a pistol fires out-of-battery, the pistol may be unlocked at a time when barrel-

pressure is catastrophically high, creating a dangerous situation for the shooter and all those in

the immediate vicinity of the shooter. Firing out-of-battery may also result in the swelling of the




Remington RP9, Beretta APX, Kahr arms line of pistols, Bersa BP series, Taurus Millennium
series, and others.
                                               - 13 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 13 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 15 of 65




cartridge casings and full explosive failure of the Pistol. Plaintiff DeLisle’s pistol did just that on

at least two different and separate occasions with the exclusive usage of factory ammunition.

       51.     During the second out-of-battery event, the pressure within Plaintiff DeLisle’s

pistol was so high that the frame cracked and broke in several places, the extractor and magazine

blew out of the gun, and the brass casing of the ammunition “flowed” to alleviate pressure. At

the time of the second catastrophic out-of-battery event, the pistol had less than 200 total rounds

of ammunition fired through it since being purchased new. The pictures below illustrate the

resulting damage caused by the second out-of-battery event as well as the unsafe and dangerous

condition created by the lack of a disconnector safety.




                                                - 14 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 14 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 16 of 65




       52.     Upon information and belief, the out-of-battery events experienced by Plaintiff

DeLisle could have been prevented if his P320 Pistol had utilized a disconnector safety. Instead,

Plaintiff DeLisle experienced two catastrophic out-of-battery events in the first two-hundred

rounds despite only using factory ammunition in his P320 Pistol.

       53.     The picture below shows a typical 9mm casing after firing, as well as one that

experienced an out-of-battery event. The casing on the right (fired out-of-battery) is shorter and

bulged above the case head. In this instance, the direction of the explosion was contained not by

the firearm, but by the cartridge casing, deforming it in the process. This is essentially the best

case scenario of what can happen when a pistol fires out-of-battery, and is a warning of

potentially worse failures to come. Such events cannot occur if a pistol has a functioning

disconnector safety which would keep the pistol in battery.




                                              - 15 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 15 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 17 of 65




       54.     Searches of various online forums show that other consumers are also

experiencing out-of-battery-events with the Pistols (yet Sig denies or conceals the issue):




                                               - 16 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 16 of 64
Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 18 of 65




                                 - 17 -

   Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 17 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 19 of 65




          55.    Plaintiff DeLisle put Sig on actual notice of the defect as early as April 2017

when he sent his damaged pistol in for repair. Further, Sig may have learned of the defect earlier

via other customer repair requests, customer complaints directly to Sig, or routine monitoring of

social media. Sig had actual knowledge of the defect and has admitted as much by quietly fixing

the out-of-battery defect on pistols that were sent in for the voluntary recall for the trigger-pull

defect.

          56.   Defendant Sig attempts to explain away the out-of-battery firing issues by telling

consumers that the events were instead caused by their choice in ammunition and not by any

problem with the Pistols, thereby intentionally concealing that the Pistols are defective.

Similarly, when Plaintiff DeLisle confronted Sig about the out-of-battery events that he

experienced, Sig advised that the ammunition was to blame even though Plaintiff DeLisle used

only new factory-produced ammunition in his Pistol. One consumer posted the following similar

observation:

                                               - 18 -

          Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 18 of 64
     Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 20 of 65




C.      Sig’s Marketing of the P320 Pistol

        57.    Sig’s advertising stresses the military and law-enforcement lineage of their

firearms and focusses on highlighting the military/police usage, the modularity, the safety, and

the functionality to everyone. Not only are military and law enforcement sales a source of profit

for Sig, but military associations are also a powerful marketing tool that Sig uses to aggressively

spur consumer sales. Representative advertisements follow on the next few pages.




                                              - 19 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 19 of 64
Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 21 of 65




                                 - 20 -

   Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 20 of 64
Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 22 of 65




                                 - 21 -

   Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 21 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 23 of 65




       58.    As demonstrated in the above marketing materials, Sig advertised that the Pistols

would function in a safe manner. Not only were these representations contained within Sig’s

advertisements, packaging, package inserts and website, but they were also delivered to retailers

in the form of marketing materials and specifications which were reprinted verbatim and made




                                             - 22 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 22 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 24 of 65




available to consumers. The advertising and continued claims of safety have led to many people

purchasing the Pistols without knowledge of the associated dangers.

       59.    Sig’s representations regarding the safety of the pistols are express warranties in

addition to Sig’s Limited Lifetime Warranty.

       60.    Sig’s Limited Lifetime Warranty appears below:




       61.    Sig had a duty to disclose that the Pistols suffer from a dangerous safety defect.

Instead of disclosing the defect on the numerous marketing materials – or on the packaging of

the Pistols themselves – Sig decided to conceal this dangerous safety defect from Plaintiffs and

the Class, causing them to purchase the Pistols when they otherwise would not have purchased

them, or by paying more for the Pistols than they otherwise would have.



                                               - 23 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 23 of 64
     Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 25 of 65




D.      Defendant’s “Voluntary Upgrade”

        62.    As mentioned above, on or about August 8, 2017, Sig began a “Voluntary

Upgrade” to address “recent events indicat[ing] that dropping the P320 beyond U.S. standards

for safety may cause an unintentional discharge.”5 However, through this program, Sig fails to

address reports relating to out-of-battery firing events associated with the Pistols.

        63.    Instead, Sig provides the following explanation related to the Voluntary

Upgrade:6

        The design of the SIG SAUER P320 overcomes the most significant safety
        concern in striker-fired pistols today: the practice of pressing the trigger for
        disassembly. This can be performed with a round in the chamber which has
        resulted in numerous incidents of property damage, physical injury, and death.
        The disassembly process of the P320, however, uses a take-down lever rather than
        pressing the trigger, eliminating the possibility of discharge during the
        disassembly process.

        Recent events indicate that dropping the P320 beyond U.S. standards for safety
        may cause an unintentional discharge.

        As a result of input from law enforcement, government and military customers,
        SIG has developed a number of enhancements in function, reliability, and overall
        safety including drop performance. SIG SAUER is offering these enhancements
        to its customers. Details of this program will be available at sigsauer.com on
        Monday, August 14, 2017.

        The M17 variant of the P320, selected by the U.S. government as the U.S. Army’s
        Modular Handgun System (MHS), is not affected by the Voluntary Upgrade.

        “SIG SAUER is committed to our approach on innovation, optimization, and
        performance, ensuring we produce the finest possible products,” said Ron Cohen,
        President and CEO of SIG SAUER. “Durability, reliability and safety, as well as
        end-user confidence in the SIG SAUER brand are the priorities for our team.”


        64.    Under the Voluntary Upgrade, Sig not only fixed the firing-when-dropped issue,

but also quietly attempted to fix its firing-out-of-battery issue without ever disclosing it as a

5
 https://www.cnbc.com/2017/08/08/sig-sauer-offers-voluntary-upgrade-of-p320-pistol-that-
  candischargeerroneously.html (last visited April 3, 2018.)
6
  https://www.sigsauer.com/support/p320-voluntary-upgrade/ (last visited April 9, 2018.)
                                                - 24 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 24 of 64
    Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 26 of 65




safety concern. Sig notes on its website that the Voluntary Upgrade “… will include an alternate

design that reduces the physical weight of the trigger, sear, and striker while additionally adding

a mechanical disconnector.”7 The reduced physical weight of the trigger was used by Sig to

overcome any inertial issues with regard to the Pistols firing when dropped. However, the

addition of the mechanical disconnector or disconnector safety is not related to the firing-when-

dropped issue, but rather to stop the firearm from discharging when out-of-battery. The below

pictures and diagrams illustrate the changes instituted to the Pistols by Sig through the Voluntary

Upgrade.




7
       https://www.sigsauer.com/support/p320-voluntary-upgrade/us-consumer-p320-voluntary-
upgrade-program/ (last visited April 9, 2018) (emphasis added).

                                              - 25 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 25 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 27 of 65




       65.    The addition of a mechanical disconnector by Sig through the Voluntary Upgrade,

demonstrates that Sig secretly recognized that the Pistols have the capability to fire out-of-


                                            - 26 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 26 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 28 of 65




battery and are taking secretive steps to address this issue for only those individuals who choose

to participate in the Voluntary Upgrade established for the drop issue. However, even with the

addition of this mechanical disconnector by Sig through the Voluntary Upgrade, out-of-battery

events remain possible, since the process in which the disconnector safety was added to the

Pistols is defective. Variations among the Pistols cause even the “fix” done in the Voluntary

Upgrade to still allow out of battery events. Below is an example of an upgraded Pistol where

the disconnector safety pocket now continues forward (still allowing the Pistol to fire out-of-

battery).




        66.    Sig conceals the rationale and need for a disconnector safety to consumers who

are considering participating in the Voluntary Upgrade program. As a result, there are still many

consumers who have decided, without having all of the necessary information, not to participate



                                              - 27 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 27 of 64
         Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 29 of 65




      in the Voluntary Upgrade or have a disconnector safety added to their Pistol and therefore still

      own a Pistol that is capable of having an unsafe and dangerous out-of-battery event.

                 67.    Regardless, Sig continues to tout the safety of the Pistols, markets the Pistols

      without disclosing they suffer from a dangerous design defect, and has failed to disclose that,

      even after participation in the Voluntary Upgrade, the Pistols remain dangerous and unsafe

      because they can still fire out-of-battery.

                 68.    Unfortunately, many consumers are under the misconception that the Pistols are

      safe due to Sig’s continued and false marketing claims regarding safety. Moreover, and because

      of Sig’s failure to disclose, many individuals do not know that a properly installed disconnector

      safety is necessary to prevent future out-of-battery events with the Pistols. Below are only a few

      examples of consumers unaware of the need for a disconnector safety in the Pistols:

                 69.        08-13-2017,
                                                                                                            #2
      11:11 AM


      BILLG                               Good possibility I am not sending mine back.The 320 has passed all
      Senior Member                       current industry standard tests and then some.Plenty safe for me.
                                          conniemack, usmcdjb and ORSigShooter like this.
      Join Date: Dec 2012
      Location: Ohio
      Posts: 233




 08-13-2017, 11:19 AM                                                                                             #3


MoRivera                        I'm going to keep mine the way it is for a while...at least until I see feedback on
Supporting Member               the upgrades. I don't carry the P320c, so for range use or even home defense, I
                                don't see it much different than having a Series 70 1911 in terms of 'drop safety'.
                                Jedi5150, PatLannon, dnaber and 1 others like this.




                                                                  - 28 -

                  Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 28 of 64
           Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 30 of 65




Join Date: Jun 2015
Location: CT
Posts: 5,902




                70.   However, even after participating in the Voluntary Upgrade, consumers are still

       experiencing out-of-battery events due to the defective process utilized by Sig in the Voluntary

       Upgrade. Some examples follow on the next page.




                                                     - 29 -

                 Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 29 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 31 of 65




       71.     In the Pistol’s operating manual, Sig clearly recognizes the danger of a burst

cartridge and the possibility of a malfunction where the Pistol’s slide does not close completely.

Without a disconnector safety, both situations may occur in the Pistols. Regardless, Sig does not

inform consumers that such dangers exist due to the absence of a disconnector safety when the

Pistols were originally sold to the public.




                                              - 30 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 30 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 32 of 65




       72.     Despite knowing, at the time of sale to the public, that the pistols were designed

in a way that allowed them to fire out-of-battery, Sig has chosen to leave Pistols capable of

catastrophic out-of-battery events in their customers’ hands. Sig has not recalled the Pistols and

has instead chosen to continue to conceal important safety information regarding the Pistols from

consumers. Plaintiffs seek to correct this for themselves and the classes they seek to represent.

                           V.      CLASS ACTION ALLEGATIONS

       73.     Plaintiffs bring this class action on behalf of themselves and all others similarly

situated. The proposed Class includes all individuals who purchased one or more Sig model

P320 Pistols in the United States (the “Class”) from 2014 until the present (the “Class Period”).

Excluded from the Class are assigned judges and members of their families within the first

degree of consanguinity, Defendant, and their subsidiaries, affiliates, officers, and directors.

       74.     Plaintiff Hartley also brings this class action on behalf of himself and the

“Missouri Subclass.” The proposed Missouri Subclass includes all individuals who reside in

Missouri and either own or have purchased one or more Sig Pistols in Missouri during the Class

Period. Excluded from the Missouri Subclass are assigned judges and members of their families

within the first degree of consanguinity, Defendant, and their subsidiaries, affiliates, officers, and

directors.

       75.     Plaintiff DeLisle also brings this class action on behalf of himself and the “Illinois

Subclass.” The proposed Illinois Subclass includes all individuals who reside in Illinois and

                                                - 31 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 31 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 33 of 65




either own or have purchased one or more Sig Pistols in Illinois during the Class Period.

Excluded from the Illinois Subclass are assigned federal judges and members of their families

within the first degree of consanguinity, Defendant, and their subsidiaries, affiliates, officers, and

directors.

       76.     Members of the Class, Missouri Subclass, and Illinois Subclass will be jointly

referred to as “Class Members.”

       77.     The requirements of Federal Rule of Civil Procedure 23 are satisfied.

       78.     The proposed Class and Subclasses are so numerous that individual joinder of all

their members is impracticable. On information and belief, members of the Class and subclasses

number in the thousands.       The precise number of Class members and their identities are

unknown to Plaintiffs at this time but will be ascertained through appropriate discovery. Class

members may be notified of the pendency of this action by mail, publication and/or through the

records of Defendant and third-party retailers and vendors.

       79.     There are many common questions of law and fact affecting Plaintiffs and Class

Members. Common legal and factual questions include, but are not limited to:

               (a)     whether Defendant advertised or marketed the Pistols in a way that was

                       false or misleading;

               (b)     whether Defendant’s statements about the characteristics of the Pistols

                       were false or misleading;

               (c)     whether Defendant concealed information regarding a dangerous safety

                       defect from consumers;

               (d)     whether Defendant’s statements about the Pistols safety were false or

                       misleading;



                                                - 32 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 32 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 34 of 65




              (e)     whether Defendant’s statements about the toughness and the ability of the

                      Pistols to function in varied and harsh environments were false or

                      misleading;

              (f)     whether Defendant concealed from Plaintiffs and the Class that Sig Pistols

                      did not conform to its stated representations;

              (g)     whether, by the misconduct set forth in this complaint, Defendant have

                      engaged in unfair, fraudulent or unlawful business practices;

              (h)     whether Defendant’s conduct was committed knowingly or intentionally;

              (i)     whether Defendant breached any express warranties made to Plaintiffs and

                      Class Members;

              (j)     whether Defendant’s conduct violates the Magnuson-Moss Act;

              (k)     whether Defendant’s conduct constitutes violations of the state laws

                      asserted herein;

              (l)     whether Defendant were unjustly enriched by their conduct;

              (m)     whether Class Members suffered an ascertainable loss as a result of the

                      Defendant’s misrepresentations; and

              (n)     whether, as a result of Defendant’s misconduct as alleged herein, Plaintiffs

                      and Class members are entitled to restitution, injunctive and/or monetary

                      relief and, if so, the amount and nature of such relief.

       80.    Plaintiffs’ claims are typical of the claims of the proposed Class and Subclasses

because Plaintiffs and Class Members were harmed in the same manner by the same conduct.

Plaintiffs and Class Members have all sustained economic injury arising out of Defendant’s

violations of common and statutory law as alleged herein.



                                              - 33 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 33 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 35 of 65




       81.     Plaintiffs Hartley and DeLisle will fairly and adequately represent and protect the

interests of the Class and Subclasses. Their interests do not conflict with the interests of the

Class Members they seek to represent, they have retained counsel competent and experienced in

prosecuting class actions, and they intend to prosecute this action vigorously.

       82.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Plaintiffs and Class Members. Each individual Class Member may

lack the resources to undergo the burden and expense of individual prosecution of the litigation.

Individualized litigation increases the delay and expense to all parties and multiplies the burden

on the judicial system. Individualized litigation also presents the potential for inconsistent or

contradictory judgments. In contrast, the class action device presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

       83.     Questions of law and fact common to the Class and Subclasses predominate over

any questions affecting only individual Class Members. Injuries sustained by Plaintiffs and

Class Members flow, in each instance, from a common nucleus of operative facts i.e.,

Defendant’s misconduct. In each case, Defendant manufactured, marketed, distributed or sold

the Pistols and deceived Plaintiffs and Class Members as to the characteristics, uses or benefits

of the Pistols. The resolution of these central issues will be the focus of the litigation and

predominate over any individual issues.

       84.     Plaintiffs also seek certification of an injunctive relief class under Fed. R. Civ. P.

23(b)(2) requiring, inter alia, that Defendant disclose the existence and nature of the Pistols’

defective design to all consumers including but not limited to those who learn of, and participate




                                               - 34 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 34 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 36 of 65




in, Defendant’s “voluntary upgrade” program. Plaintiffs also seek a Court order requiring

Defendant to issue notice directly to all members of the Class.

                                          COUNT I
                       (Violation of the Magnuson-Moss Warranty Act)

       85.     Plaintiffs and Class Members reallege and incorporate by reference each

allegation set forth above.

       86.     Sig Pistols are consumer products as defined in 15 U.S.C. § 2301(1).

       87.     Plaintiffs and Class Members are consumers as defined in 15 U.S.C. § 2301(3).

       88.     At all relevant times, Defendant was a supplier and warrantor as defined in 15

U.S.C. § 2301(4) and (5).

       89.     The amount in controversy of each individual’s claim is more than the sum or

value of twenty-five ($25) dollars.

       90.     In connection with the sale of Sig Pistols, Defendant issued written warranties as

defined in 15 U.S.C. § 2301(6), which expressly warranted that Sig Pistols could safely be used

for the intended purpose, as well as, that the Pistols were “originally manufactured free of

defects in material, workmanship and mechanical function.” See Paragraph 60 above. In fact,

Sig Pistols did not have a disconnect safety rendering them susceptible to out-of-battery

discharge events.

       91.     Defendant’s breached the express written warranties stating that Sig Pistols that

Sig Pistols were “safe” as designed.    Defendant thus violated the statutory rights of Plaintiffs

and Class members pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.,

thereby damaging Plaintiffs and Class Members.

       92.     Defendant had actual notice of the defects through many different avenues prior

to Plaintiffs filing suit. Defendant knew from inception that they chose to exclude a disconnector


                                              - 35 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 35 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 37 of 65




and that therefore the Pistol could fire out of battery. Further, when Plaintiffs and others sent

firearms in for repair Defendant knew or should have know that the Pistol could fire out of

battery.    Additionally, by quietly adding disconnectors to the pistols during the so called

“voluntary-recall” program, Defendant has admitted knowledge of the defect.

                                      COUNT II
   (Violation of Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.)

         93.    Plaintiff Hartley re-alleges and incorporates by reference each allegation set forth

above.

         94.    Plaintiff Harley brings this count individually, and on behalf of the National Class

and the Missouri Subclass.

         95.    The Missouri Merchandising Practices Act broadly prohibits false, fraudulent or

deceptive merchandising practices. Mo. Rev. Stat. § 407.020.

         96.    At all relevant times, Defendant’s sales or distribution of Sig Pistols was a “sale”

as defined by Section 407.010 because such sale or distribution constituted a sale, lease, offer for

sale or lease, or attempt to sell or lease merchandise for cash or on credit.

         97.    At all relevant times, Defendant’s manufacturing, marketing, advertising, sales

and/or distribution of Sig Pistols was an “advertisement” as defined by Section 407.010 because

such manufacturing, marketing, advertising, sales or distribution constituted an attempt by

publication, dissemination, solicitation, circulation, or any other means to induce, directly or

indirectly, any person to enter into any obligation or acquire any title or interest in any

merchandise.

         98.    In connection with the sale or advertisement of Sig Pistols, Defendant failed to

disclose that Sig Pistols suffered a safety defect concerning the disconnector safety or the lack

thereof. Sig continued to hide the defect even when issuing a “voluntary upgrade” for another


                                                - 36 -

           Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 36 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 38 of 65




safety defect and specifically stated the firearms were safe and exceeded all safety standards in

the US.          Defendant knew that these omissions and representations concerning Sig Pistols

(described in detail above) would be reasonably equated to performance. As such, Defendant’s

acts and omissions as alleged constitute violations of Section 407.020.

           99.      Sig’s affirmative misrepresentations and omissions of the aforementioned

material facts were undertaken with the intent that consumers rely upon them and purchase the

Pistols with a design defect.

           100.     As a direct and proximate result of Defendant’s acts and omissions, Plaintiff

Hartley and Class Members suffered damages and ascertainable losses in amounts to be

determined at trial, by paying more for Sig Pistols than they would have, or by not purchasing

Sig Pistols at all if the true facts were known.

           101.     Pursuant to Section 407.025, Plaintiff Hartley and Class Members are entitled to

recover actual damage and attorney’s fees from Defendant.

                                              COUNT III
                                          (Unjust Enrichment)

           102.     Plaintiff Hartley and Class Members re-allege and incorporate by reference each

allegation set forth above.

           103.     Plaintiff Hartley brings this count individually, and on behalf of the nationwide

Class and the Missouri Subclass under Missouri law.

           104.     Plaintiff and Class Members conferred a benefit on Sig by purchasing Sig Pistols.

Defendant was aware of this benefit, and at the same time aware of the undisclosed defects the

Pistols.

           105.     Sig has been unjustly enriched in retaining the revenues derived from Class

Members’ purchases of Sig Pistols, which retention under these circumstances is unjust and


                                                   - 37 -

           Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 37 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 39 of 65




inequitable because Sig misrepresented that Sig Pistols were “safe” and later that they even

exceeded US safety standards, which caused injuries to Plaintiff and Class Members because (a)

they would not have purchased the Sig Pistols on the same terms if the true facts concerning their

operation and construction had been known; or (b) they paid a price premium due to Defendant’s

false, misleading and deceptive representations concerning Sig Pistols.

       106.     Because Sig’s retention of the benefit conferred on it by Plaintiff and Class

members is unjust and inequitable, Sig must pay restitution to Plaintiff and the Class members

for its unjust enrichment.

                                          COUNT IV
                           (Illinois Consumer Fraud and Deceptive
              Business Practices Act 815 ILCS 505/1, et seq. and 720 ILCS 295/1a)

       107.     Plaintiff DeLisle and Class Members re-allege and incorporate by reference each

allegation set forth above.

       108.     Plaintiff DeLisle brings this count individually and on behalf of members of the

Illinois Subclass against Defendant.

       109.     Defendant is a “person” as that term is defined in 815 ILCS 505/1(c).

       110.     Plaintiff and the Illinois Class are “consumers” as that term is defined in 815

ILCS 505/1(e).

       111.     The Illinois Consumer Fraud and Deceptive Business Practices Act (“Illinois

Act”) prohibits “unfair or deceptive acts or practices, including but not limited to the use or

employment of any deception, fraud, false pretense, false promise, misrepresentation or the

concealment, suppression or omission of any material fact, with intent that others rely upon the

concealment, suppression or omission of such material fact … in the conduct of trade or




                                              - 38 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 38 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 40 of 65




commerce … whether any person has in fact been misled, deceived or damaged thereby.” 815

ILCS 505/2.

        112.    Defendant’s acts, deception, practices, misrepresentations and concealment as

alleged herein constitute “unfair” business acts and practices under the Illinois Act. Defendant

intentionally and knowingly misrepresented and omitted material facts regarding the Sig Pistols

to Plaintiff Delisle and the Illinois Subclass. Sig knew or should have known that this conduct

violated the Illinois Act.

        113.    Defendant owed Plaintiff DeLisle and the Illinois Subclass a duty to disclose the

safety risks and or public health concerns of the Pistols as they possessed exclusive knowledge

that the Pistols were not safe, intentionally concealed the safety defects, and continued to make

incomplete or inaccurate representations during the “voluntary upgrade.”

        114.    Plaintiff DeLisle and members of the Illinois Subclass suffered lost money or

property as a result of Defendant’s Illinois Act violations because they would not have paid as

much for, or purchased, Sig’s Pistols if they knew the truth about the products.

        115.    Plaintiff DeLisle and the Illinois Subclass seek an order enjoining Defendant from

continuing to conduct business through unlawful, unfair or fraudulent acts and practices, and to

commence a corrective advertising campaign. Pursuant to 815 ILCS 505/10a(a), Plaintiffs and

the Illinois Class seek monetary relief against Defendant in the amount of actual damages, as

well as punitive damages because Defendant acted with fraud and/or malice and/or was grossly

negligent.

        116.    Plaintiff DeLisle and the Illinois Subclass also seek an order enjoining

Defendant’s unfair and/or deceptive acts or practices, punitive damages, and attorneys’ fees, and

any other just and proper relief available under 815 ILCS § 505/1 et seq.



                                              - 39 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 39 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 41 of 65




                                      COUNT V
 (Unfair and Deceptive Acts and Practices Under The Various State Laws In Which Class
 Members Reside, If The Court Eventually Determines That The Laws Of A Consumers’
         Residence Apply To Defendant’s Wrongful, Unfair, And Deceptive Acts)

       117.    Plaintiffs and the Class Members re-allege and incorporate by reference each

allegation set forth above and further allege as follows.

       118.    As the choice of law question cannot be conclusively addressed at this point in the

litigation, Plaintiffs state the following alternative causes of action under the laws of the states of

residence of Class Members, if it is later determined by the Court that the choice of law rules

require the application of these state laws.

       119.    The practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, all constitute unfair competition or unfair, unconscionable, deceptive,

fraudulent, or unlawful acts or business practices in violation of the state consumer protection

statutes listed in ¶¶ 112- 157 below.

       120.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Alaska Statutes § 45.50.471, et seq. In particular, Alaska law provides:

       (a) Unfair methods of competition and unfair or deceptive acts or practices in the
       conduct of trade or commerce are declared to be unlawful. (b) The terms “unfair
       methods of competition” and “unfair or deceptive acts or practices” include, but
       are not limited to, the following acts: . . . (4) representing that goods or services
       have sponsorship, approval, characteristics, ingredients, uses, benefits, or
       quantities that they do not have . . . ; . . . (6) representing that goods or services
       are of a particular standard, quality, or grade, or that goods are of a particular style
       or model, if they are of another; . . . (8) advertising goods or services with intent
       not to sell them as advertised; . . . (11) engaging in any other conduct creating a
       likelihood of confusion or of misunderstanding and which misleads, deceives or
       damages a buyer or a competitor in connection with the sale or advertisement of
       goods or services; (12) using or employing deception, fraud, false pretense, false
       promise, misrepresentation, or knowingly concealing, suppressing, or omitting a
       material fact with intent that others rely upon the concealment, suppression, or
       omission in connection with the sale or advertisement of goods or services
       whether or not a person has in fact been misled, deceived or damaged; . . . (15)
       knowingly making false or misleading statements concerning the need for parts,
       replacement, or repair service . . .
                                                - 40 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 40 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 42 of 65




Alaska Stat. § 45.50.471.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Alaska Statutes Annotated § 45.50.471.

       121.     Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Arizona Revised Statutes § 44-1521, et seq. Particularly, Arizona law

prohibits “[t]he act, use or employment by any person of any deception, deceptive act or practice,

fraud, false pretense, false promise, misrepresentation, or concealment, suppression or omission

of any material fact with intent that others rely upon such concealment, suppression or omission,

in connection with the sale or advertisement of any merchandise whether or not any person has

in fact been misled, deceived or damaged thereby, is declared to be an unlawful practice.” Ariz.

Rev. Stat. Ann. § 44-1522(A). By engaging in the practices discussed above, including, but not

limited to, Defendant’s undisclosed defects, Defendant has violated Arizona Revised Statute

Annotated § 44-1522(A).

       122.     Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Arkansas Code Annotated § 4-88-101, et seq. In particular, Arkansas

law provides:

       Deceptive and unconscionable trade practices made unlawful and prohibited by
       this chapter include, but are not limited to, the following: (1) Knowingly making a
       false representation as to the characteristics, ingredients, uses, benefits,
       alterations, source, sponsorship, approval, or certification of goods or services or
       as to whether goods are original or new or of a particular standard, quality, grade,
       style, or model; . . . (3) Advertising the goods or services with the intent not to
       sell them as advertised; . . . (10) Engaging in any other unconscionable, false, or
       deceptive act or practice in business, commerce, or trade. . . .

Ark. Code Ann. § 4-88-107.

Arkansas law further provides,

       “[w]hen utilized in connection with the sale or advertisement of any goods,
       services, or charitable solicitation, the following shall be unlawful: (1) The act,
                                              - 41 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 41 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 43 of 65




       use, or employment by any person of any deception, fraud, or false pretense; or
       (2) The concealment, suppression, or omission of any material fact with intent
       that others rely upon the concealment, suppression, or omission.”

Ark. Code Ann. § 4-88-108.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant violated Arkansas Code Annotated §§ 4-88-107, 4-88-108.

       123.    Defendant has engaged in unfair competition, unfair or deceptive acts or practices

and false advertising in violation of CAL.BUS. & PROF CODE §17200, et seq., § 17500, et seq.

Specifically, Section 17200 provides that unfair competition shall mean and include any

unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading

advertising.” Plaintiffs and the Class seek injunctive relief, including restitution, under the UCL.

Plaintiffs and the Class also seek injunctive relief under California’s Consumers Legal Remedies

Act and will seek monetary relief once that statute’s notice requirements have been satisfied.

       124.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices or have made false representations in violation of Colorado Revised Statutes § 6-1-101,

et seq. In particular, Colorado law provides:

       A person engages in a deceptive trade practice when, in the course of such
       person’s business, vocation, or occupation, such person: . . . (e) Knowingly makes
       a false representation as to the characteristics, ingredients, uses, benefits,
       alterations, or quantities of goods, food, services, or property or a false
       representation as to the sponsorship, approval, status, affiliation, or connection of
       a person therewith; . . . (g) Represents that goods, food, services, or property are
       of a particular standard, quality, or grade, or that goods are of a particular style or
       model, if he knows or should know that they are of another; . . . (i) Advertises
       goods, services, or property with intent not to sell them as advertised; . . . (u) Fails
       to disclose material information concerning goods, services, or property which
       information was known at the time of an advertisement or sale if such failure to
       disclose such information was intended to induce the consumer to enter into a
       transaction . . . .

Colo. Rev. Stat. § 6-1-105.



                                                - 42 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 42 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 44 of 65




By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Colorado Revised Statutes § 6-1-105.

       125.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of the General Statutes of Connecticut § 42-110a, et seq. In particular,

Connecticut law provides that “[n]o person shall engage in unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.” Conn. Gen. Stat.

§ 42-110b(a). By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated the General Statutes of Connecticut §

42-110b.

       126.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Delaware Code Annotated Title 6, § 2511, et seq.         In particular,

Delaware law provides that “[t]he act, use or employment by any person of any deception, fraud,

false pretense, false promise, misrepresentation, or the concealment, suppression, or omission of

any material fact with intent that others rely upon such concealment, suppression or omission, in

connection with the sale, lease or advertisement of any merchandise, whether or not any person

has in fact been misled, deceived or damaged thereby, is an unlawful practice.” Del. Code Ann.

tit. 6, § 2513(a). By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated Delaware Code Annotated Title 6, §

2513(a).

       127.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices or made false representations in violation of District of Columbia Code § 28-3901, et

seq. Particularly, District of Columbia law provides:

       It shall be a violation of this chapter, whether or not any consumer is in fact
       misled, deceived or damaged thereby, for any person to: (a) represent that goods

                                              - 43 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 43 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 45 of 65




       or services have a source, sponsorship, approval, certification, accessories,
       characteristics, ingredients, uses, benefits, or quantities that they do not have; . . .
       (d) represent that goods or services are of particular standard, quality, grade, style,
       or model, if in fact they are of another; (e) misrepresent as to a material fact
       which has a tendency to mislead; . . . (f) fail to state a material fact if such failure
       tends to mislead; . . . (h) advertise or offer goods or services without the intent to
       sell them or without the intent to sell them as advertised or offered . . . .

D.C. Code § 28-3904.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated District of Columbia Code § 28-3904.

       128.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Florida Statutes § 501.201, et seq. In particular, Florida law provides,

“[u]nfair methods of competition, unconscionable acts or practices, and unfair or deceptive acts

or practices in the conduct of any trade or commerce are hereby declared unlawful.” Fla. Stat. §

501.204(1).   By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated Florida Statutes § 501.204(1).

       129.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Georgia Code Annotated §10-1-390, et seq. In particular, Georgia law

provides:

       (a) A person engages in a deceptive trade practice when, in the course of his
       business, vocation, or occupation, he: . . . (5) Represents that goods or services
       have sponsorship, approval, characteristics, ingredients, uses, benefits, or
       quantities that they do not have . . . ; . . . (7) Represents that goods or services are
       of a particular standard, quality, or grade or that goods are of a particular style or
       model, if they are of another; . . . (9) Advertises goods or services with intent not
       to sell them as advertised.

Ga. Code Ann. § 10-1-372.

Georgia law further provides:

       (a) Unfair or deceptive acts or practices in the conduct of consumer transactions
       and consumer acts or practices in trade or commerce are declared unlawful. (b)
       By way of illustration only and without limiting the scope of subsection (a) of this

                                                - 44 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 44 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 46 of 65




       Code section, the following practices are declared unlawful: . . . (5) Representing
       that goods or services have sponsorship, approval, characteristics, ingredients,
       uses, benefits, or quantities that they do not have . . . . ; . . . (7) Representing that
       goods or services are of a particular standard, quality, or grade or that goods are
       of a particular style or model, if they are of another; . . . (9) Advertising goods or
       services with intent not to sell them as advertised . . . .

Ga. Code Ann. § 10-1-393(a).

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Georgia Code Annotated §§ 10-1-372, 10-1-393(a).

       130.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Hawaii Revised Statutes § 480-1, et seq. In particular, Hawaii law

provides, “(a) Unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce are unlawful.” Haw. Rev. Stat. § 480-2. Hawaii law further

provides:

       (a) A person engages in a deceptive trade practice when, in the course of the
       person’s business, vocation, or occupation, the person: . . . (5) Represents that
       goods or services have sponsorship, approval, characteristics, ingredients, uses,
       benefits, or quantities that they do not have . . . ; . . . (7) Represents that goods or
       services are of a particular standard, quality, or grade, or that goods are of a
       particular style or model, if they are of another; . . . (9) Advertises goods or
       services with intent not to sell them as advertised; . . . (12) Engages in any other
       conduct which similarly creates a likelihood of confusion or of misunderstanding.

Haw. Rev. Stat. § 481A-3.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Hawaii Revised Statutes §§ 480-2, 481A-3.

       131.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Idaho Code Annotated § 48-601, et seq. In particular, Idaho law

provides:

       The following unfair methods of competition and unfair or deceptive acts or
       practices in the conduct of any trade or commerce are hereby declared to be
       unlawful, where a person knows, or in the exercise of due care should know, that

                                                - 45 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 45 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 47 of 65




       he has in the past, or is: . . . (5) Representing that goods or services have
       sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities
       that they do not have . . . . ; . . . (7) Representing that goods or services are of a
       particular standard, quality, or grade, or that goods are of a particular style or
       model, if they are of another; . . . (9) Advertising goods or services with intent not
       to sell them as advertised; . . . (17) Engaging in any act or practice which is
       otherwise misleading, false, or deceptive to the consumer . . . .

Idaho Code Ann. § 48-603.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Idaho Code Annotated § 48-603.

       132.    Defendant have engaged in unfair competition or unfair or deceptive acts or

practices in violation of Indiana Code § 24-5-0.5-1, et seq. In particular, Indiana law provides:

       (a) The following acts or representations as to the subject matter of a consumer
       transaction, made orally, in writing, or by electronic communication, by a
       supplier, are deceptive acts: (1) That such subject of a consumer transaction has
       sponsorship, approval, performance, characteristics, accessories, uses, or benefits
       it does not have which the supplier knows or should reasonably know it does not
       have. (2) That such subject of a consumer transaction is of a particular standard,
       quality, grade, style, or model, if it is not and if the supplier knows or should
       reasonably know that it is not. . . . (11) That the consumer will be able to purchase
       the subject of the consumer transaction as advertised by the supplier, if the
       supplier does not intend to sell it.

Ind. Code § 24-5-0.5-3.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Indiana Code § 24-5-0.5-3.

       133.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Kansas Statutes Annotated § 50-623, et seq. In particular, Kansas law

provides:

       (a) No supplier shall engage in any deceptive act or practice in connection with a
       consumer transaction; (b) Deceptive acts and practices include, but are not limited
       to, the following, each of which is hereby declared to be a violation of this act,
       whether or not any consumer has in fact been misled: (1) Representations made
       knowingly or with reason to know that: (A) Property or services have
       sponsorship, approval, accessories, characteristics, ingredients, uses, benefits or

                                               - 46 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 46 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 48 of 65




       quantities that they do not have; . . . (D) property or services are of particular
       standard, quality, grade, style or model, if they are of another which differs
       materially from the representation; . . . (F) property or services has uses, benefits
       or characteristics unless the supplier relied upon and possesses a reasonable basis
       for making such representation; or (G) use, benefit or characteristic of property or
       services has been proven or otherwise substantiated unless the supplier relied
       upon and possesses the type and amount of proof or substantiation represented to
       exist; (2) the willful use, in any oral or written representation, of exaggeration,
       falsehood, innuendo or ambiguity as to a material fact; (3) the willful failure to
       state a material fact, or the willful concealment, suppression or omission of a
       material fact . . . .

Kan. Stat. Ann. § 50-626.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Kansas Statutes Annotated § 50-626.

       134.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Kentucky Revised Statutes Annotated § 367.110, et seq. In particular,

Kentucky law provides, “(1) Unfair, false, misleading, or deceptive acts or practices in the

conduct of any trade or commerce are hereby declared unlawful. (2) For the purposes of this

section, unfair shall be construed to mean unconscionable.” Ky. Rev. Stat. Ann. § 367.170. By

engaging in the practices discussed above, including, but not limited to, Defendant’s undisclosed

defects, Defendant has violated Kentucky Revised Statutes Annotated § 367.170.

       135.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Louisiana Revised Statutes Annotated § 51:1401, et seq. Particularly,

Louisiana law provides, “Unfair methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce are hereby declared unlawful.” La. Rev. Stat. Ann. §

51:1405A.     By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated Louisiana Revised Statutes Annotated §

51:1405A.



                                              - 47 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 47 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 49 of 65




       136.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Maine Revised Statutes Annotated Title 5, § 205-A, et seq. In particular,

Maine law provides, “Unfair methods of competition and unfair or deceptive acts or practices in

the conduct of any trade or commerce are declared unlawful.” Me. Rev. Stat. Ann. tit. 5, § 207.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Maine Revised Statutes Annotated Title 5, § 207.

       137.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Maryland Code Annotated, Commercial Law § 13-101, et seq. In

particular, Maryland law provides:

       Unfair or deceptive trade practices include any: (1) False, falsely disparaging, or
       misleading oral or written statement, visual description, or other representation of
       any kind which has the capacity, tendency, or effect of deceiving or misleading
       consumers; (2) Representation that: (i) Consumer goods, consumer realty, or
       consumer services have a sponsorship, approval, accessory, characteristic,
       ingredient, use, benefit, or quantity which they do not have; . . . or . . . (iv)
       Consumer goods, consumer realty, or consumer services are of a particular
       standard, quality, grade, style, or model which they are not; (3) Failure to state a
       material fact if the failure deceives or tends to deceive; . . . (5) Advertisement or
       offer of consumer goods, consumer realty, or consumer services: (i) Without
       intent to sell, lease, or rent them as advertised or offered; . . . (9) Deception, fraud,
       false pretense, false premise, misrepresentation, or knowing concealment,
       suppression, or omission of any material fact with the intent that a consumer rely
       on the same in connection with: (i) The promotion or sale of any consumer goods,
       consumer realty, or consumer service . . . .

Md. Code Ann., Com. Law § 13-301.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Maryland Code Annotated, Commercial Law § 13-

301.

       138.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of the General Laws of Massachusetts Chapter 93A, § 1, et seq. In

particular, Massachusetts law provides, “(a) Unfair methods of competition and unfair or
                                                - 48 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 48 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 50 of 65




deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful.” Mass. Gen. Laws Ch. 93A, § 2. By engaging in the practices discussed above,

including, but not limited to, including, but not limited to, Defendant’s undisclosed defects,

Defendant has violated the General Laws of Massachusetts Chapter 93A, § 2.

       139.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Michigan Compiled Laws § 445.901, et seq. In particular, Michigan law

provides:

       (1) Unfair, unconscionable, or deceptive methods, acts, or practices in the conduct
       of trade or commerce are unlawful and are defined as follows: . . . (c)
       Representing that goods or services have sponsorship, approval, characteristics,
       ingredients, uses, benefits, or quantities that they do not have . . . . (e)
       Representing that goods or services are of a particular standard, quality, or grade,
       or that goods are of a particular style or model, if they are of another. . . . (g)
       Advertising or representing goods or services with intent not to dispose of those
       goods or services as advertised or represented. . . . . (s) Failing to reveal a material
       fact, the omission of which tends to mislead or deceive the consumer, and which
       fact could not reasonably be known by the consumer. . . . . (bb) Making a
       representation of fact or statement of fact material to the transaction such that a
       person reasonably believes the represented or suggested state of affairs to be other
       than it actually is. . . . (cc) Failing to reveal facts that are material to the
       transaction in light of representations of fact made in a positive manner.

Mich. Comp. Laws § 445.903.

By engaging in the practices discussed above, including, but not limited to, Defendants’

undisclosed defects, Defendant has violated Michigan Compiled Laws § 445.903.

       140.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Minnesota Statutes § 8.31, et seq. In particular, Minnesota law provides:

       A person engages in a deceptive trade practice when, in the course of business,
       vocation, or occupation, the person: . . . (5) represents that goods or services have
       sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities
       that they do not have . . . ; . . . (7) represents that goods or services are of a
       particular standard, quality, or grade, or that goods are of a particular style or
       model, if they are of another; . . . (9) advertises goods or services with intent not
       to sell them as advertised; . . . or (13) engages in any other conduct which
       similarly creates a likelihood of confusion or of misunderstanding.
                                                - 49 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 49 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 51 of 65




Minn. Stat. § 325D.44, sub. 1.

Minnesota law further provides:

       Any person, firm, corporation, or association who, with intent to sell or in
       anywise dispose of merchandise, securities, service, or anything offered by such
       person, firm, corporation, or association, directly or indirectly, to the public, for
       sale or distribution, or with intent to increase the consumption thereof, or to
       induce the public in any manner to enter into any obligation relating thereto, or to
       acquire title thereto, or any interest therein, makes, publishes, disseminates,
       circulates, or places before the public, or causes, directly or indirectly, to be made,
       published, disseminated, circulated, or placed before the public, in this state, in a
       newspaper or other publication, or in the form of a book, notice, handbill, poster,
       bill, label, price tag, circular, pamphlet, program, or letter, or over any radio or
       television station, or in any other way, an advertisement of any sort regarding
       merchandise, securities, service, or anything so offered to the public, for use,
       consumption, purchase, or sale, which advertisement contains any material
       assertion, representation, or statement of fact which is untrue, deceptive, or
       misleading, shall, whether or not pecuniary or other specific damage to any
       person occurs as a direct result thereof, be guilty of a misdemeanor, and any such
       act is declared to be a public nuisance and may be enjoined as such.

Minn. Stat. § 325F.67.

Minnesota law provides as well that

       “[t]he act, use, or employment by any person of any fraud, false pretense, false
       promise, misrepresentation, misleading statement or deceptive practice, with the
       intent that others rely thereon in connection with the sale of any merchandise,
       whether or not any person has in fact been misled, deceived, or damaged thereby,
       is enjoinable . . . .”

Minn. Stat. § 325F.69, sub. 1.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Minnesota Statutes §§ 325D.44, sub. 1, 325F.67,

325F.69, sub. 1.

       141.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Montana Code Annotated § 30-14-101, et seq. In particular, Montana

law provides, “Unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce are unlawful.” Mont. Code Ann. § 30-14-103. By engaging

                                               - 50 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 50 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 52 of 65




in the practices discussed above, including, but not limited to, Defendant’s undisclosed defects,

Defendant has violated Montana Code Annotated § 30-14-103.

        142.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Nebraska Revised Statutes § 59-1601, et seq. In particular, Nebraska

law provides, “Unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce shall be unlawful.” Neb. Rev. Stat. § 59-1602. Nebraska law

further provides:

        (a) A person engages in a deceptive trade practice when, in the course of his or
        her business, vocation, or occupation, he or she: . . . (5) Represents that goods or
        services have sponsorship, approval, characteristics, ingredients, uses, benefits, or
        quantities that they do not have . . . ; . . . (9) Advertises goods or services with
        intent not to sell them as advertised; . . . (c) This section does not affect unfair
        trade practices otherwise actionable at common law or under other statutes of this
        state.

Neb. Rev. Stat. § 87-302.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Nebraska Revised Statutes §§ 59-1602, 87-302.

        143.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Nevada Revised Statutes § 598.0903, et seq. Nevada law provides in

particular:

        A person engages in a “deceptive trade practice” if, in the course of his business
        or occupation, he: . . . 5. Knowingly makes a false representation as to the
        characteristics, ingredients, uses, benefits, alterations or quantities of goods or
        services for sale or lease or a false representation as to the sponsorship, approval,
        status, affiliation or connection of a person therewith. . . . 7. Represents that goods
        or services for sale or lease are of a particular standard, quality or grade, or that
        such goods are of a particular style or model, if he knows or should know that
        they are of another standard, quality, grade, style or model. . . . 9. Advertises
        goods or services with intent not to sell or lease them as advertised. . . . 15.
        Knowingly makes any other false representation in a transaction. . . .

Nev. Rev. Stat. § 598.0915.


                                                - 51 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 51 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 53 of 65




By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Nevada Revised Statutes § 598.0915.

       144.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of New Hampshire Revised Statutes Annotated § 358-A:1, et seq.

Particularly, New Hampshire law provides:

       It shall be unlawful for any person to use any unfair method of competition or any
       unfair or deceptive act or practice in the conduct of any trade or commerce within
       this state. Such unfair method of competition or unfair or deceptive act or
       practice shall include, but is not limited to, the following: . . . V. Representing that
       goods or services have sponsorship, approval, characteristics, ingredients, uses,
       benefits, or quantities that they do not have . . . ; . . . VII. Representing that goods
       or services are of a particular standard, quality, or grade, or that goods are of a
       particular style or model, if they are of another; . . . IX. Advertising goods or
       services with intent not to sell them as advertised . . . .

N.H. Rev. Stat. Ann. § 358-A:2.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant havs violated New Hampshire Revised Statutes Annotated § 358-

A:2.

       145.   Defendant has engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of New Jersey Statutes Annotated § 56:8-1, et seq.

Particularly, New Jersey law provides:

       The act, use or employment by any person of any unconscionable commercial
       practice, deception, fraud, false pretense, false promise, misrepresentation, or the
       knowing, concealment, suppression, or omission of any material fact with intent
       that others rely upon such concealment, suppression or omission, in connection
       with the sale or advertisement of any merchandise or real estate, or with the
       subsequent performance of such person as aforesaid, whether or not any person
       has in fact been misled, deceived or damaged thereby, is declared to be an
       unlawful practice . . . .

N.J.S.A. § 56:8-2.




                                                - 52 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 52 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 54 of 65




By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated New Jersey Statutes Annotated § 56:8-2.

       146.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of New Mexico Statutes § 57-12-1, et seq. In particular, New Mexico law

provides:

       D. “unfair or deceptive trade practice” means an act specifically declared
       unlawful pursuant to the Unfair Practices Act, a false or misleading oral or written
       statement, visual description or other representation of any kind knowingly made
       in connection with the sale, lease, rental or loan of goods or services or in the
       extension of credit or in the collection of debts by a person in the regular course
       of his trade or commerce, which may, tends to or does deceive or mislead any
       person and includes: . . . (5) representing that goods or services have sponsorship,
       approval, characteristics, ingredients, uses, benefits or quantities that they do not
       have . . . ; . . . (7) representing that goods or services are of a particular standard,
       quality or grade or that goods are of a particular style or model if they are of
       another; . . . (14) using exaggeration, innuendo or ambiguity as to a material fact
       or failing to state a material fact if doing so deceives or tends to deceive; . . . E.
       “unconscionable trade practice” means an act or practice in connection with the
       sale, lease, rental or loan, or in connection with the offering for sale, lease, rental
       or loan, of any goods or services . . . : (1) takes advantage of the lack of
       knowledge, ability, experience or capacity of a person to a grossly unfair degree;
       or (2) results in a gross disparity between the value received by a person and the
       price paid.

N.M. Stat. § 57-12-2.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated New Mexico Statutes § 57-12-2.

       147.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of New York General Business Law § 349, et seq. In particular, New York

law provides, “Deceptive acts or practices in the conduct of any business, trade or commerce or

in the furnishing of any service in this state are hereby declared unlawful.” N.Y. Gen. Bus. Law

§ 349. By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated New York General Business Law § 349.


                                                - 53 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 53 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 55 of 65




          148.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of North Carolina General Statutes § 75-1.1, et seq. In particular, North

Carolina law provides, “Unfair methods of competition in or affecting commerce, and unfair or

deceptive acts or practices in or affecting commerce, are declared unlawful.” N.C. Gen. Stat. §

75-1.1(a).       By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated North Carolina General Statutes § 75-

1.1(a).

          149.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of North Dakota Century Code § 51-15-01, et seq. In particular, North

Dakota law provides:

          The act, use, or employment by any person of any deceptive act or practice, fraud,
          false pretense, false promise, or misrepresentation, with the intent that others rely
          thereon in connection with the sale or advertisement of any merchandise, whether
          or not any person has in fact been misled, deceived, or damaged thereby, is
          declared to be an unlawful practice.

N.D. Cent. Code § 51-15-02.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated North Dakota Century Code § 51-15-02.

          150.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Ohio Revised Code Annotated § 1345.01, et seq. In particular, Ohio law

provides, “No supplier shall commit an unfair or deceptive act or practice in connection with a

consumer transaction. Such an unfair or deceptive act or practice by a supplier violates this

section whether it occurs before, during, or after the transaction.” Ohio Rev. Code Ann. §

1345.02(a).       By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated Ohio Revised Code Annotated §

1345.02(a).
                                                 - 54 -

          Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 54 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 56 of 65




        151.    Defendant has engaged in unfair competition or unfair or deceptive acts or

practices or made false representations in violation of Oklahoma Statutes Title 15, § 751, et seq.

In particular, Oklahoma law provides:

        As used in the Oklahoma Consumer Protection Act: . . . 13. “Deceptive trade
        practice” means a misrepresentation, omission or other practice that has deceived
        or could reasonably be expected to deceive or mislead a person to the detriment of
        that person. Such a practice may occur before, during or after a consumer
        transaction is entered into and may be written or oral; 14. “Unfair trade practice”
        means any practice which offends established public policy or if the practice is
        immoral, unethical, oppressive, unscrupulous or substantially injurious to
        consumers. . . .

Okla. Stat. Tit. 15, § 752.

Oklahoma law further provides:

        A person engages in a practice which is declared to be unlawful under the
        Oklahoma Consumer Protection Act, Section 751 et seq. of this title, when, in the
        course of the person’s business, the person: . . . 5. Makes a false representation,
        knowingly or with reason to know, as to the characteristics, ingredients, uses,
        benefits, alterations, or quantities of the subject of a consumer transaction . . . ; . .
        . 7. Represents, knowingly or with reason to know, that the subject of a consumer
        transaction is of a particular standard, style or model, if it is of another; 8.
        Advertises, knowingly or with reason to know, the subject of a consumer
        transaction with intent not to sell it as advertised; . . . 20. Commits an unfair or
        deceptive trade practice as defined in Section 752 of this title . . . .

Okla. Stat. Tit. 15, § 753.

It continues to provide:

        A. A person engages in a deceptive trade practice when in the course of business,
        vocation, or occupation, the person: . . . 5. Knowingly makes a false
        representation as to the characteristics, ingredients, uses, benefits or quantities of
        goods or services or a false representation as to the sponsorship, approval, status,
        affiliation, or connection of a person therewith; . . . 7. Represents that goods or
        services are a particular standard, quality, or grade, or that goods are a particular
        style or model, if they are another; . . . C. The deceptive trade practices listed in
        this section are in addition to and do not limit the types of unfair trade practices
        actionable at common law or under other statutes of this state.

Okla. Stat. Tit. 78, § 53.



                                                 - 55 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 55 of 64
      Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 57 of 65




By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Oklahoma Statutes Titles 15, §§ 752 and 753, 78, §

53.

         152.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of 73 Pennsylvania Statutes Annotated Title 73, § 201-1, et seq. In

particular, Pennsylvania law provides:

         (4) “Unfair methods of competition” and “unfair or deceptive acts or practices”
         mean any one or more of the following: . . . (v) Representing that goods or
         services have sponsorship, approval, characteristics, ingredients, uses, benefits or
         quantities that they do not have . . . ; . . . (vii) Representing that goods or services
         are of a particular standard, quality or grade, or that goods are of a particular style
         or model, if they are of another; . . . (ix) Advertising goods or services with intent
         not to sell them as advertised; . . . (xxi) Engaging in any other fraudulent or
         deceptive conduct which creates a likelihood of confusion or of
         misunderstanding.

Pa. Stat. Ann. Tit. 73, § 201-2.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Pennsylvania Statutes Annotated Title 73, § 201-2.

         153.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Rhode Island General Laws § 6-13.1-1, et seq. In particular, Rhode

Island law provides:

         As used in this chapter: . . . (6) “Unfair methods of competition and unfair or
         deceptive acts or practices” means any one or more of the following: (v)
         Representing that goods or services have sponsorship, approval, characteristics,
         ingredients, uses, benefits, or quantities that they do not have . . . ; . . . (vii)
         Representing that goods or services are of a particular standard, quality, or grade,
         or that goods are of a particular style or model, if they are of another; . . . (ix)
         Advertising goods or services with intent not to sell them as advertised; . . . (xii)
         Engaging in any other conduct that similarly creates a likelihood of confusion or
         of misunderstanding; (xiii) Engaging in any act or practice that is unfair or
         deceptive to the consumer; (xiv) Using any other methods, acts or practices which
         mislead or deceive members of the public in a material respect; . . . (xvii)
         Advertising claims concerning safety, performance, and comparative price unless
         the advertiser, upon request by any person, the consumer council, or the attorney
                                                  - 56 -

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 56 of 64
      Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 58 of 65




         general, makes available documentation substantiating the validity of the claim . .
         ..

R.I. Gen. Laws § 6-13.1-1.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Rhode Island General Laws § 6-13.1-1.

         154.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of South Carolina Code Annotated § 39-5-10, et seq. In particular, South

Carolina law provides, “Unfair methods of competition and unfair or deceptive acts or practices

in the conduct of any trade or commerce are hereby declared unlawful. . . .” S.C. Code Ann. §

39-5-20.     By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated South Carolina Code Annotated § 39-5-

20.

         155.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of South Dakota Codified Laws § 37-24-1, et seq. In particular, South

Dakota law provides:

         It is a deceptive act or practice for any person to: (1) Knowingly and intentionally
         act, use, or employ any deceptive act or practice, fraud, false pretense, false
         promises, or misrepresentation or to conceal, suppress, or omit any material fact
         in connection with the sale or advertisement of any merchandise, regardless of
         whether any person has in fact been misled, deceived, or damaged thereby.

S.D. Codified Laws § 37-24-6(1).

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated South Dakota Codified Laws § 37-24-6(1).

         156.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Tennessee Code Annotated § 47-18-101, et seq. In particular, Tennessee

law provides:


                                                - 57 -

         Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 57 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 59 of 65




       (b) Without limiting the scope of subsection (a), the following unfair or deceptive
       acts or practices affecting the conduct of any trade or commerce are declared to be
       unlawful and in violation of this part . . . (5) Representing that goods or services
       have sponsorship, approval, characteristics, ingredients, uses, benefits or
       quantities that they do not have . . . ; . . . (7) Representing that goods or services
       are of a particular standard, quality or grade, or that goods are of a particular style
       or model, if they are of another; . . . (9) Advertising goods or services with intent
       not to sell them as advertised; . . . (21) Using statements or illustrations in any
       advertisement which create a false impression of the grade, quality, quantity,
       make, value, age, size, color, usability or origin of the goods or services offered,
       or which may otherwise misrepresent the goods or services in such a manner that
       later, on disclosure of the true facts, there is a likelihood that the buyer may be
       switched from the advertised goods or services to other goods or services; . . . (27)
       Engaging in any other act or practice which is deceptive to the consumer or to any
       other person . . . .

Tenn. Code Ann. § 47-18-104.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Tennessee Code Annotated § 47-18-104.

       157.     Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of TEX. BUS. & COM. CODE ANN. § 17.41, et seq. Specifically General

Motors has violated the following sections of the Texas Deceptive Trade Practices Act

(“DTPA”):

       Tex. Bus. & Com. Code §17.50(1): the use or employment of a false, misleading,
       or deceptive acts or practices as defined in §17.46(b)(5), §17.46(b)(7),
       §17.46(b)(20), and §17.46(b)(24) of the DTPA that were detrimentally relied
       upon by Plaintiffs and each member of the Texas Class; and

       Tex. Bus. & Com. Code §17.50(3): an unconscionable action or course of action
       as defined by §17.45(5).

TEX. BUS. & COM. CODE ANN. § 17.41.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Texas Business & Communication Code Annotated

§ 17.41.



                                               - 58 -

           Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 58 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 60 of 65




       158.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Utah Code Annotated § 13-11-1, et seq.           In particular, Utah law

provides:

       (1) A deceptive act or practice by a supplier in connection with a consumer
       transaction violates this chapter whether it occurs before, during, or after the
       transaction. (2) Without limiting the scope of Subsection (1), a supplier commits
       a deceptive act or practice if the supplier knowingly or intentionally: (a) indicates
       that the subject of a consumer transaction has sponsorship, approval, performance
       characteristics, accessories, uses, or benefits, if it has not; (b) indicates that the
       subject of a consumer transaction is of a particular standard, quality, grade, style,
       or model, if it is not; . . .(e) indicates that the subject of a consumer transaction
       has been supplied in accordance with a previous representation, if it has not; . . .
       (j) . . . (ii) fails to honor a warranty or a particular warranty term . . . .

Utah Code Ann. § 13-11-4.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Utah Code Annotated § 13-11-4.

       159.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Vermont Statutes Annotated Title 9, § 2451, et seq. In particular,

Vermont law provides, “(a) Unfair methods of competition in commerce, and unfair or deceptive

acts or practices in commerce, are hereby declared unlawful.” Vt. Stat. Ann. tit. 9, § 2453. By

engaging in the practices discussed above, including, but not limited to, Defendant’s undisclosed

defects, Defendant has violated Vermont Statutes Annotated Title 9, § 2453.

       160.   Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of Virginia Code Annotated § 59.1-196, et seq. In particular, Virginia law

provides:

       A. The following fraudulent acts or practices committed by a supplier in
       connection with a consumer transaction are hereby declared unlawful: . . . 5.
       Misrepresenting that goods or services have certain quantities, characteristics,
       ingredients, uses, or benefits; 6. Misrepresenting that goods or services are of a
       particular standard, quality, grade, style, or model; 7. Advertising or offering for
       sale goods that are used, secondhand, repossessed, defective, blemished,
                                               - 59 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 59 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 61 of 65




       deteriorated, or reconditioned, or that are “seconds,” irregulars, imperfects, or
       “not first class,” without clearly and unequivocally indicating in the advertisement
       or offer for sale that the goods are used, secondhand, repossessed, defective,
       blemished, deteriorated, reconditioned, or are “seconds,” irregulars, imperfects or
       “not first class”; 8. Advertising goods or services with intent not to sell them as
       advertised, or with intent not to sell at the price or upon the terms advertised. . . .
       14. Using any other deception, fraud, false pretense, false promise, or
       misrepresentation in connection with a consumer transaction . . . .

Va. Code Ann. § 59.1-200.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Virginia Code Annotated § 59.1-200.

       161.     Defendant has engaged in unfair competition or unfair, deceptive or fraudulent

acts or practices in violation of Washington Revised Code. § 19.86.010, et seq. Particularly,

Washington law provides, “Unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce are hereby declared unlawful.” Wash. Rev.

Code § 19.86.020. By engaging in the practices discussed above, including, but not limited to,

Defendant’s undisclosed defects, Defendant has violated Washington Revised Code § 19.86.020.

       162.     Defendant has engaged in unfair competition or unfair or deceptive acts or

practices in violation of West Virginia Code § 46A-6-101, et seq. In particular, West Virginia

law provides:

       (7) “Unfair methods of competition and unfair or deceptive acts or practices”
       means and includes, but is not limited to, any one or more of the following: . . .
       (E) Representing that goods or services have sponsorship, approval,
       characteristics, ingredients, uses, benefits or quantities that they do not have . . . ; .
       . . (G) Representing that goods or services are of a particular standard, quality or
       grade, or that goods are of a particular style or model if they are of another; . . . (I)
       Advertising goods or services with intent not to sell them as advertised; . . . (L)
       Engaging in any other conduct which similarly creates a likelihood of confusion
       or of misunderstanding; . . . (M) The act, use or employment by any person of any
       deception, fraud, false pretense, false promise or misrepresentation, or the
       concealment, suppression or omission of any material fact with intent that others
       rely upon such concealment, suppression or omission, in connection with the sale
       or advertisement of any goods or services, whether or not any person has in fact
       been misled, deceived or damaged thereby . . . .
                                                 - 60 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 60 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 62 of 65




W. Va. Code § 46A-6-102.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated West Virginia Code § 46A-6-102.

       163.    Defendant has engaged in unfair competition or unfair, deceptive, or fraudulent

acts or practices in violation of Wisconsin Statutes § 100.20, et seq. Particularly, Wisconsin law

provides, “Methods of competition in business and trade practices in business shall be fair.

Unfair methods of competition in business and unfair trade practices in business are hereby

prohibited.” Wis. Stat. § 100.20(1). By engaging in the practices discussed above, including,

but not limited to, Defendant’s undisclosed defects, Defendant has violated Wisconsin Statutes §

100.20(1).

       164.    Defendant has engaged in unfair competition or unfair, deceptive, or fraudulent

acts or practices in violation of Wyoming Statutes Annotated § 40-12-101, et seq. In particular,

Wyoming law provides:

       (a) A person engages in a deceptive trade practice unlawful under this act when,
       in the course of his business and in connection with a consumer transaction, he
       knowingly: (i) Represents that merchandise has a source, origin, sponsorship,
       approval, accessories or uses it does not have; . . . (iii) Represents that
       merchandise is of a particular standard, grade, style or model, if it is not; . . . (x)
       Advertises merchandise with intent not to sell it as advertised; . . . or . . . (xv)
       Engages in unfair or deceptive acts or practices.

Wyo. Stat. Ann. § 40-12-105.

By engaging in the practices discussed above, including, but not limited to, Defendant’s

undisclosed defects, Defendant has violated Wyoming Statutes Annotated § 40-12-105.

       165.    Plaintiffs and members of the Class have been injured by reason of Defendant’s

unfair and deceptive acts and practices in regard to its sale of the Pistols without proper

disclosure, without which consumers would not have bought the Pistols or would have been

unwilling to pay the price they, in fact, purchased them for. These injuries are of the type that
                                               - 61 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 61 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 63 of 65




the above state consumer protection statutes were designed to prevent and are the direct result of

Defendant’s unlawful conduct.

                                  VI.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully request that this Court:

       A.      Issue an order certifying the nationwide Class, the Missouri Subclass and the

Illinois Subclass under Rule 23 of the Federal Rules of Civil Procedure

       B.      Appoint Plaintiffs as Class Representatives and their attorneys as Class Counsel;

       C.      Award actual, compensatory, and punitive damages in amounts to be determined

by the Court and/or jury;

       D.      Grant appropriate injunctive and/or declaratory relief, including, without

limitation, certifying a Class under Fed. R. Civ. P. 23(b)(2), and awarding restitution and all

other forms of equitable monetary relief;

       E.      Award prejudgment interest on all amounts awarded;

       F.      Award Plaintiffs and the Class and Subclasses their reasonable attorneys’ fees and

expenses and costs of suit; and

       G.      Grant such further relief that this Court deems appropriated.

                                        VII.   JURY DEMAND

       Plaintiffs demand a trial by jury on all causes of action and issues so triable.

Dated: July 20, 2018

                                                         By:    /s/ Tim Dollar
                                                         Tim E. Dollar         MO # 33123
                                                         DOLLAR BURNS & BECKER, L.C.
                                                         1100 Main Street, Suite 2600
                                                         Kansas City, MO 64105
                                                         Telephone: (816) 876-2600

                                                - 62 -

        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 62 of 64
Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 64 of 65




                                          Facsimile: (816) 221-8763
                                          Email: timd@dollar-law.com

                                          Matthew D. Schelkopf
                                          pro hac vice forthcoming
                                          SAUDER SCHELKOPF
                                          555 Lancaster Ave.
                                          Berwyn, PA 19312
                                          Telephone: (610) 200-0581
                                          Email: mds@sstriallawyers.com

                                          Bonner Walsh
                                          pro hac vice
                                          WALSH PLLC
                                          1561 Long Haul Road
                                          Grangeville, ID 83530
                                          Telephone: (541) 359-2827
                                          Facsimile: (866) 503-8206
                                          Email: bonner@walshpllc.com




                                 - 63 -

   Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 63 of 64
   Case 4:19-cv-00585 Document 62-1 Filed on 10/21/20 in TXSD Page 65 of 65




                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 20, 2018 the foregoing was filed electronically using

the Court’s electronic filing system, which will automatically send notice of electronic

filing to all attorneys of record.

                                         /s/ Tim Dollar
                                         Attorney for Plaintiff




        Case 4:18-cv-00267-HFS Document 19 Filed 07/20/18 Page 64 of 64
